Citation Nr: 1221322	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  06-36 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a neck disorder with shoulder symptoms.

2.  Entitlement to service connection for a right arm condition with tingling, to include as secondary to a neck disorder. 

2.  Entitlement to service connection for a left arm condition with tingling, to include as secondary to a neck disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1995 to September 1999.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which declined to reopen the claim for service connection for a shoulder condition with neck pain and limitation of motion, and denied service connection for a right and left arm conditions with tingling.  Jurisdiction of the claims folder is now with the Cleveland, Ohio, RO.  

In June 2007, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  In February 2008, the Board reopened the claim of service connection for a shoulder condition with neck pain and limitation of motion, and remanded the appeal for additional development.  Subsequently, the Board requested a specialist medical opinion through the Veterans Heath Administration (VHA), which was received in June 2012.  


FINDINGS OF FACT

1.  The Veteran currently has degenerative disc disease of the cervical spine, with bilateral shoulder symptoms, which was caused by inservice events, including parachute jumps.

2.  A right arm condition with tingling is secondary to the degenerative disc disease of the cervical spine.

3.  A left arm condition with tingling is secondary to the degenerative disc disease of the cervical spine.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine, with bilateral shoulder symptoms, was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Right and left arm conditions, with symptoms including tingling, are proximately due to degenerative disc disease of the cervical spine.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable outcome of this appeal, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) need not be discussed. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service- connected disorder. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service- connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); see Allen v. Brown, 8 Vet. App. 374 (1995).

The Veteran contends that his current neck disability is related to performing multiple jumps in service as part of his airborne training.  Specifically, during his July 2007 Board hearing, he testified that during training, there was a jump tower that he would jump from and on one occasion, he jumped from the tower and landed on his back and neck, which he believed was the initial injury to his neck. His DD Form 214 shows that his completed a Ranger Indoctrination Program and completed Basic Airborne School.  His service treatment records show that in May 1997, he sought treatment after falling in a pitch during pre-Ranger training; however he did not complain of neck pain, rather he complained of left ankle pain.  In a July 2007 letter, the Veteran's mother, M.L., stated that the Veteran mentioned to her that he injured himself when he jumped off the tower while in service.  To her knowledge, the Veteran landed on his shoulder.  In addition, she stated that in another instance, the Veteran mentioned to her that he caught his shoulder on a line or wire when he jumped from an airplane during training.  Although the Veteran's service treatment records do not show that he injured his neck while he was in service, the service treatment records do support his testimony that he injured his neck while training for his Ranger service, as he is shown to have completed a training program, and his records indicate that he did injure himself in another regard during his Ranger training.  Additionally, in July 1999, and again on the separation examination in August 1999, the Veteran reported that his left arm and shoulder would periodically go to sleep and or cramp.  It was noted that he had a strain following some type of incident.   

Post-service medical records include a February 2000 VA examination, during which the Veteran was diagnosed with a cervical spine strain and a left shoulder strain.  A May 2005 VA outpatient treatment record demonstrates a diagnosis of a herniated nucleus pulposus of C5-C6 based on magnetic resonance imaging (MRI).  An August 2005 VA outpatient neurosurgery note shows a diagnosis of chronic neck and shoulder pain.  A July 2007 letter submitted by the Veteran's private chiropractor, Dr. B.C., includes an opinion that the Veteran's current neck pain is as likely as not related to his parachute injury that occurred in service.  He also said that the Veteran had complaints of numbness and tingling into the arms and hands which were common with lower cervical injuries.  VA outpatient treatment records dated in December 2008 demonstrate that the Veteran continued to provide a history of neck pain from jumping during service, with residuals of shooting pain down both arms, as well as numbness.   

The Veteran was afforded a VA examination in March 2009, after which the examiner provided diagnoses of right shoulder tendinitis and cervical disc disease.  The examiner indicated that the Veteran had a normal examination of his left shoulder.  Regarding the aforementioned diagnoses, the examiner opined that any relation to "remote" service was purely speculative.  The examiner did not provide any rationale for his opinion.  

A specialist medical opinion was obtained through the VHA in June 2012.  The neurosurgery specialist stated that based on his review of the medical records, he concluded with a reasonable certainty (50 percent or higher probability) that the Veteran's parachute training injury resulted in his neck disorder and shoulder symptoms, and that furthermore, his arm symptoms were related to his neck disorder.  He explained that abnormally high axial loading of the spine predisposed a person to premature degenerative spine disease.  Parachute landing was an example of abnormally high axial loading of the spine, which was demonstrated by the in-service evidence of an ankle injury.  The physician concluded that, therefore, the Veteran's degenerative disc disease was clearly related to his parachute training injury.  

The Board finds no basis to question the VHA doctor's opinion in this case, and it is not inconsistent with the other evidence of record.  By contrast, the March 2009 VA examination opinion is speculative in nature and is of minimal probative value.  Accepting the VHA opinion as the most probative evidence of record, the Board finds that service connection is warranted for degenerative disc disease of the cervical spine, with bilateral shoulder symptoms, as well as secondary right and left arm conditions with tingling.  The claims are thus granted in full.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for degenerative disc disease of the cervical spine with shoulder symptoms is granted.

Service connection for a right arm condition with tingling, secondary to the degenerative disc disease of the cervical spine, is granted.

Service connection for a left arm condition with tingling, secondary to the degenerative disc disease of the cervical spine, is granted.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


